 
 
I 
108th CONGRESS
2d Session
H. R. 4774 
IN THE HOUSE OF REPRESENTATIVES 
 
July 7, 2004 
Mr. Filner introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Clean Air Act to delay the effect of reclassifying certain nonattainment areas adjacent to an international border, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the FAIR (Foreign Air Impact Regulation) AIR Act of 2004. 
2.Delay of effective date of reclassification of nonattainment areas 
(a)AmendmentSection 179B of the Clean Air Act (42 U.S.C. 7509a) is amended by adding at the end the following: 
 
(e)Delay of effective date of reclassification 
(1)ApplicationThis paragraph applies to a nonattainment area if— 
(A)the area is adjacent to a foreign country; and 
(B)the State in which the area is located, in consultation with the regional air quality authority involved, submits to the Administrator a claim that the area would have attained the national ambient air quality standard for the air pollutant involved by the applicable attainment date, but for emissions emanating from outside of the United States. 
(2)Delay of effective dateThe reclassification of an area described in subparagraph (A) to a higher classification of nonattainment shall not take effect unless the Administrator finds that each of the following is satisfied: 
(A)The Secretary of State shall— 
(i)enter into negotiations with the appropriate officials of the foreign country involved, in consultation with local leaders in the nonattainment area, air quality monitoring organizations, and other appropriate public and private entities, to develop a plan for improving the air quality of the international area encompassing the nonattainment area; and 
(ii)submit the plan developed under clause (i) to the Congress. 
(B)The Administrator, taking into consideration the plan developed under clause (i), shall take such actions as may be appropriate, including the provision of assistance to local and international air quality groups, to improve the air quality of the nonattainment area. . 
(b)ApplicabilityThe amendment made by this Act applies to the reclassification of a nonattainment area without respect to whether such reclassification occurs before the date of the enactment of this Act.  
 
